ORDER
This matter having been presented to the Court on the State’s motions for relaxation of the Court Rules, (M-860), for direct *259certification of the matter, pending in the Appellate Division (No. AM-000353-14T1), (M-861), and for leave to file a reply brief, (M-862); and
The Court having considered the papers submitted by the parties, and the Court noting that plaintiffs have consented to the State’s motions to this Court as well as the State’s motions to the Appellate Division for leave to appeal and for leave to file an overlength brief; it is hereby
ORDERED that the State’s motions to this Court are granted and the Court assumes jurisdiction over this matter, including all outstanding motions currently pending in the Appellate Division; and it is further
ORDERED that the State’s motions for leave to appeal and for leave to file an overlength brief are granted; and it is further
ORDERED that the following peremptory calendar is established for the remaining briefing and argument on this appeal: Respondents’ briefs on the merits shall be served and filed on or before April 20, 2015 and shall not exceed 100 pages; the State shall serve and file one reply brief, not to exceed 25 pages, which shall address all respondents’ briefs in a single submission, on or before April 24, 2015; and oral argument shall be set for May 6, 2015.